Citation Nr: 1608014	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The appellant served in the Texas Army National Guard in 2007 and 2008.  He had an initial period of active duty for training (ACDUTRA) from May 2007 to November 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A review of the Veterans Benefits Management System (VBMS) reveals a copy of the hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2012 substantive appeal, the appellant requested a videoconference hearing before the Board.  He was scheduled for such a hearing at the Houston RO on December 16, 2015.  See 38 C.F.R. §§ 19.76, 20.700(e), 20.703, 20.704 (2015).  However, several days prior to the hearing, the appellant through his attorney requested that the hearing be rescheduled.  Thus, the hearing was postponed.  The failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for the AOJ to reschedule the videoconference hearing request for the appellant.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps in order to schedule the appellant for a videoconference hearing in accordance with his request.  The appellant and his attorney should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the appellant and his attorney of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the VBMS claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



